DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of application #16/949,522 in which claims 1-20 have been presented for prosecution in a first action on the merits.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 11/02/2020 has been considered and placed of record. An initialed copy is attached herewith.
Specification
Drawings
The drawings were received on 11/18/2020.  These drawings are accepted.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitations of, “…selecting a pre-charge time value based on the determined first internal resistance value;…”.  There is insufficient antecedent basis for this underlined limitations on the claims.
Claim 9 is objected to as being unclear. Claim 9 recites, inter alia, “…and performing a pre-charge operation, comprising: charging the battery for a pre-charge period at a charge rate that is less than a charge rate used during a normal charging operation, wherein the pre-charge period is equal to the pre-charge value”. It is not clear how can “the pre-charge period is equal to the pre-charge value”. This equality is not congruent in dimension since the pre-charge period has a unit of time (hours/minutes/seconds) and the pre-charge value has a unit of (amperes (A) or Ampere-hours (AH)). Applicant is required to clarify how this equality is achieved?
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "selecting a pre-charge time value based on the determined first internal resistance value" in lines 9-10.  There is insufficient antecedent basis for this underlined limitation in the claim.
Claims 2-8 depend either directly or indirectly from claim 1 and thus inherit the same deficiencies and thus are rejected for the same reasons.
Claim 9 is indefinite and lack clarity for the following reasons: Claim 9 recites, inter alia, “…and performing a pre-charge operation, comprising: charging the battery for a pre-charge period at a charge rate that is less than a charge rate used during a normal charging operation, wherein the pre-charge period is equal to the pre-charge value”. It is not clear how can “the pre-charge period is equal to the pre-charge value”. This equality is not congruent in dimension since the pre-charge period has a unit of time (hours/minutes/seconds) and the pre-charge value has a unit of (amperes (A) or Ampere-hours (AH)). Applicant is required to clarify how this equality is achieved?
Claims10-14 depend either directly or indirectly from claim 9 and thus are rejected for the same reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda US 2014/0253041 in view of Maalouf et al., (Maalouf) USPAT 10,516,284 or Kalam US 2019/0356135.
As best understood, regarding claim 9: Takeda at least discloses (see Figs. 1-2) a method for restoring a loss in capacity of a battery(11), comprising: confirming an occurrence of an over-discharge event(via detection circuit (22) which detects over-discharge voltage and transmits over-discharge signals to logic circuit(27) which controls the discharge switch M1 based on over-discharge signal and the logic circuit confirms over-discharge by using the counter 27b)(see ¶[0027],[0034],[0040],[0043]), wherein the over-discharge event is defined as a state of charge value that is less than zero or an open circuit voltage value that is less than a predetermined threshold(Vdet2 which is 2.4V; see ¶[0029]); determining a degree of the over-discharge event(note- the overdischarge voltage detection circuit 22 compares a divided voltage, which is obtained by voltage-dividing the voltage across the terminals 10a and 10b by resistors R5 and R6, and a second reference voltage Vdet2 from a second reference voltage source 22a, and generates an overdischarge voltage detection signal when the divided voltage is lower than the second reference voltage Vdet2).
However,Tadeka does not expressly teach the limitations of:
selecting a pre-charge value based on the degree of the over-discharge event; and performing a pre-charge operation, comprising: charging the battery for a pre-charge period at a charge rate that is less than a charge rate used during a normal charging operation, wherein the pre-charge period is equal to the pre-charge value
However, it is old and well known in the art to selecting a pre-charge value based on the degree of the over-discharge event; and performing a pre-charge operation, comprising: charging the battery for a pre-charge period at a charge rate that is less than a charge rate used during a normal charging operation, as evidenced by Maalouf(Fig. 12) and Kalam(Figs. 2 and 3). As per the limitations of, “wherein the pre-charge period is equal to the pre-charge value” although not given any patentable weight absent a justification on how the equality holds in dimension, it would have further been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Tadeka to selecting a pre-charge value based on the degree of the over-discharge event; and performing a pre-charge operation, comprising: charging the battery for a pre-charge period at a charge rate that is less than a charge rate used during a normal charging operation, wherein the pre-charge period is equal to the pre-charge value, as taught by Maalouf or Kalam as recited since it was known in the art to use a pre-charge mode for a battery conditioning phase before the normal constant current (CC)/constant voltage (CV) modes(see Maalouf; col. 17, line 59 to col. 18, line 54). Using a pre-charge mode in which, charging the battery for a pre-charge period at a charge rate that is less than a charge rate used during a normal charging operation, would improve the efficiency of the battery charging. Selecting or setting the pre-charge period to be equal to the pre-charge value would have been an obvious matter to try by simply choosing the width of the pre-charging phase equal to the charging rate value as shown in Fig. 12 of Maalouf or by setting the Pre-charge Time 250 of Fig. 2 of Kalam equal in magnitude to the I_Prech/I_Term 280 since a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results and when a device or technology is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or in a different one, so that if a person of ordinary skill can implement a predictable variation, the variation is likely obvious.
Accordingly claim 9 would have been obvious.
Regarding claim 10, Tadeka in view of Maalouf or Kalam discloses all the claimed invention as set forth and discussed above in claim 9. Kalam further teaches, wherein determining the degree of the over-discharge event comprises retrieving at least one of the open circuit voltage value or the state of charge value from a memory(115)(see Kalam, Fig. 1; ¶[0004],[0017],[0021]).
Regarding claim 11, Tadeka in view of Maalouf or Kalam discloses all the claimed invention as set forth and discussed above in claim 9. Kalam further teaches, wherein selecting the pre-charge value based on the degree of the over-discharge event comprises extracting, from a predetermined data table, the pre-charge value that corresponds to the determined degree of the over-discharge event(see Kalam; ¶[0020]).
Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 12, the prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination: “…further comprising confirming battery capacity recovery, comprising: determining a first internal resistance value based on the determined degree of the over-discharge event; prior to the pre-charge operation, measuring a first voltage of the battery and a first current of the battery; computing a second internal resistance value using the measured first voltage and the measured first current; computing a third internal resistance value using the first and second internal resistance values; after the pre-charge operation has ended, measuring a second voltage and a second current of the battery; computing a fourth internal resistance value using the measured second voltage and the measured second current; and determining if the fourth internal resistance is equal to the third internal resistance value”.
Claims 13-14 depend directly from claim 12 and therefore would be allowable for the same reasons and subjected to the same conditions.
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 1, the prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination, “…a first sub-circuit configured to determine a degree of an over-discharge event according to a battery characteristic value; and a second sub-circuit in communication with the first sub-circuit and the timer, and configured to: instruct a pre-charge mode, comprising: selecting a pre-charge time value based on a determined first internal resistance value; generating a first control signal, wherein the first control signal indicates an instruction to begin a pre-charging operation of the battery; and generating a second control signal according to the selected pre- charge time value and the time count value, wherein the second control signal indicates an instruction to stop the pre-charging operation”.
Claims 2-8 depend directly from claim 1 and therefore would be allowable for the same reasons and subjected to the same conditions.
Regarding claim 15, patentability exists at least in part with the claimed limitations of, “…a fuel gauge circuit capable of connecting to the rechargeable battery and configured to: restore loss of capacity of the battery comprising: confirming an occurrence of an over-discharge event; determining a degree of the over-discharge event according to a battery characteristic value; and instructing a pre-charge mode comprising: selecting a pre-charge time value based on the determined degree of the over-discharge event generating a first control signal that provides instructions to begin a pre-charging operation; and generating a second control signal that provides instructions to stop the pre-charging operation and; confirm restoration of the capacity of the battery; and a charger capable of connecting to the rechargeable battery and capable of communicating with the fuel gauge circuit, wherein the charger is configured to perform the pre-charge operation according to the first control signal and the second control signal”.
Claims 16-20 depend directly from claim 15 and thus are also allowed for the same reasons.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 5,900,718 to Tsenter discloses a battery charger and method of charging batteries.
USPAT 5,396,163 to Nor et al., (Nor) discloses a battery charger.
US 2021/0391740 to Kondo discloses methods and apparatus for a battery system.
US 2021/0391603 to Kawakami et al., (Kawakami) discloses a battery system.
US 2021/0296920 to Matsuda discloses a charge and discharge control apparatus and electronic device.
US 2020/0328608 to Song et al., (Song) discloses a battery charging/discharging control device and method for controlling same.
US 2019/0033378 to Kondo discloses methods and apparatus for measuring battery characteristics.
US 2017/0288417 to Trichy discloses the general state of the art regarding fast charging, apparatus and method.
KR 20050070192 to Hong Sun Hak discloses a battery charging control method.
EP 3164727 to FRÖJD, Hans-Olof discloses a method, a circuit, and a battery charger.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        October 19, 2022